Citation Nr: 0924216	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  01-06 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Reconsideration of whether the character of the Veteran's 
discharge from his second period of service constitutes a bar 
to Department of Veterans Affairs (VA) benefits, exclusive of 
health care under 38 U.S.C. Chapter 17.

2.  Entitlement to service connection for psychiatric 
disability, to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, G.J. and A.W.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from January 31, 1973, to 
March 26, 1973.  In a January 1980 administrative decision, 
it was held that the Veteran's second period of service from 
June 1974 to November 1976 was terminated under conditions 
which constituted a legal bar to receive VA benefits.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Chicago, Illinois.  In June 2005, the Board 
issued a decision by which new and material evidence was 
found to have been received and the veteran's claim for 
service connection for psychiatric disability was reopened.  
This case was also previously before the Board in December 
2006 and was remanded for additional development.  The 
December 2006 Board decision determined that the matter of 
whether the character of the Veteran's discharge from his 
second period of service constitutes a bar to Department of 
Veterans Affairs (VA) benefits (exclusive of health care 
under 38 U.S.C. Chapter 17) was inextricably intertwined with 
the current appeal.

In correspondence received in March 2008 the Veteran raised 
the claim of entitlement to service connection for disability 
of the feet.  That issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The Veteran was inducted into his second period of 
service in June 1974 and was administratively discharged in 
November 1976 under conditions other than honorable.

2.  Competent medical evidence indicates that the Veteran was 
"insane" (as defined by VA regulation) at the time of the 
offenses that resulted in his November 1976 other than 
honorable discharge from service.

3.  A VA psychiatrist has indicated that the Veteran's 
schizophrenia had its onset during the Veteran's second 
period of active service.


CONCLUSIONS OF LAW

1.  The Veteran's November 1976 other than honorable 
discharge from service is not a bar to the award of VA 
benefits.  38 C.F.R. §§ 3.12, 3.354 (2008).

2.  Schizophrenia was incurred in the Veteran's active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decisions to grant the claims on 
appeal, any deficiency as to VA's duties to notify and assist 
under the Veterans Claims Assistance Act of 2000 (VCAA) is 
rendered moot.



I.  Reconsideration of whether the character of the Veteran's 
discharge from service constitutes a bar to VA benefits

In a January 1980 administrative decision, it was held that 
the Veteran's second period of service from June 1974 to 
November 1976 was terminated under conditions which 
constituted a legal bar to receive VA benefits.

Generally, new and material evidence would be required to 
reopen this claim.  38 U.S.C.A. § 5108.  Under the provisions 
of 38 C.F.R. § 3.156(c), however, when VA receives relevant 
service department records that existed at the time of a 
prior final decision, VA will reconsider the prior decision 
without the need for new and material evidence.  Evidence 
added to the record since the January 1980 decision includes 
a November 1975 service treatment record indicating that the 
Veteran had a psychiatric consultation.  The November 1975 
service treatment record was not of record at the time of the 
January 1980 administrative decision, and the November 1975 
service treatment record is relevant to the matter of the 
Veteran's character of discharge, and the Board will 
therefore reconsider this issue.

January 1978 correspondence from the Navy and a January 1978 
VA Form 07-3101 reveal that the Veteran was administratively 
discharged in November 1976, under conditions other than 
honorable, in lieu of a trial by court martial.  While the 
Veteran's administrative discharge packet from his second 
term of service is not associated with the claims file, it 
appears that the offenses causing the Veteran's discharge 
from his second period of service were related to AWOL 
charges and failure to obey lawful orders.

The Board notes in passing that the Veteran was honorably 
discharged from his first period of service as a result of a 
defective attitude and general unsuitability.  A March 1973 
psychiatric evaluation conducted in conjunction with his 
discharge from his first period of service essentially 
indicated that the Veteran had no psychiatric disability.

VA benefits are not payable unless the period of service upon 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 C.F.R. 
§ 3.12(a).  A discharge or release from service for 
acceptance of undesirable discharge in lieu of trial by 
general court-martial is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d).  A discharge 
or release from service under specified conditions is a bar 
to the payment of benefits unless it is found that the person 
was insane at the time of committing the offense causing such 
discharge or release.  38 C.F.R. § 3.12(b).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a).

In a September 2003 letter (and in a September 2001 letter as 
well) a VA psychiatrist in a Behavior Medicine Division 
stated, in pertinent part, as follows:

[The Veteran] is followed by me in the 
Behavior Medicine Division.  His 
diagnosis is Schizophrenia, paranoid 
type.

It is my opinion that the problems 
related to [the Veteran's] second tour of 
duty were due to an onset of a major 
mental disorder, Schizophrenia, for which 
he is being followed here.

The Board must determine whether the Veteran was "insane" 
at the time of committing the offenses causing his November 
1976 discharge, and must use only VA's definition of insane 
in making that determination (in other words, not the 
definition of insane as derived from criminal law or popular 
culture).

In an attempt to help adjudicators arrive at a correct 
definition and understanding of the word "insane" for VA 
purposes, in May 1997 VA's General Counsel issued a 12 page 
opinion that addressed that question.  VAOPGCPREC 20-97 (May 
22, 1997).  In Comment Six of VAOPGCPREC 20-97, VA's General 
Counsel arguably indicated that the term insanity (or at 
least the parameters of the types of behavior which were 
defined as insanity under 38 C.F.R. § 3.354(a)) was 
essentially equivalent to psychosis.

The Veteran's VA psychiatrist has opined that the Veteran's 
problems related to his second tour of duty (in other words, 
the offenses that led to his discharge from his second period 
of service) were due to an onset of schizophrenia.  The Board 
observes that schizophrenia is a psychotic disorder.  
Triplette v. Principi, 4 Vet. App. 45, 50-54 (1993).  The VA 
psychiatrist's September 2003 opinion appears to be 
supported, at least in part, by private psychiatric treatment 
records dated from October 1977 to December 1977 (as well as 
a November 1979 to January 1980 VA discharge summary) in that 
those records revealed diagnoses (albeit sometimes just 
provisional diagnoses) of a psychosis shortly following 
service.  Moreover, the Board can find nothing in the July 
2005 and February 2008 VA psychiatric examinations that would 
tend to contradict the opinion of the September 2003 VA 
psychiatrist.  The Board here observes that the Veteran's VA 
psychiatrist treated the Veteran for at least three years and 
was obviously familiar with his service and post-service 
medical history.

In sum, the Veteran's problems that surfaced during his 
second period of service, the very offense that led to his 
discharge from his second period of service, have been linked 
to the Veteran's schizophrenia that, at the bare minimum, had 
its initial onset during the Veteran's second period of 
service.  Relying in great part on the opinion offered by the 
Veteran's VA psychiatrist, the Board finds that the Veteran 
had a psychosis during his second period of service and was 
"insane," as defined by VA regulations (especially as 
discussed and held in VAOPGCPREC 20-97), at the time of his 
AWOL and failure to obey orders.

As the Veteran was "insane" at the time he committed the 
offenses causing his discharge, his November 1976 service 
discharge is not a bar to the payment of VA benefits.  38 
C.F.R. § 3.12(b).

II.  Service connection for schizophrenia

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records and personnel records from the 
Veteran's first period of service from January 1973 to March 
1973 noted no psychiatric disorder.  While there is no 
entrance examination pertaining to the Veteran's second 
period of service (and few service treatment records from 
that period), there is no indication in the August 1978 Navy 
Discharge Review report (or in any other relevant record) 
suggesting that a psychiatric disability was noted upon the 
Veteran's entrance to his second period of service.  As such, 
the Board finds that the Veteran is presumed psychiatrically 
sound at the time of his entrance to his second period of 
service in June 1974.  38 U.S.C.A. § 1111.

As noted, a VA psychiatrist has offered an uncontradicted 
opinion stating that the Veteran's schizophrenia had its 
onset during the Veteran's second period of service.  As 
such, the Board finds that there is competent medical 
evidence linking the Veteran's schizophrenia to his military 
service.  38 C.F.R. § 3.303(d).

In sum, service connection for schizophrenia is warranted.


ORDER

The request to find that the Veteran's discharge from his 
second period of service is not a bar to entitlement to VA 
benefits is granted.

Service connection for schizophrenia is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


